Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

 

Dated as of April 29, 2013,

 

by and among

 

IMPAC MORTGAGE HOLDINGS, INC.

 

and

 

THE PURCHASERS PARTY HERETO

 

Relating to:

 

$20,000,000 Aggregate Principal Amount of

Convertible Promissory Notes Due 2018 of Impac Mortgage Holdings, Inc.

 

--------------------------------------------------------------------------------


 

NOTE PURCHASE AGREEMENT

 

This NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of April 29, 2013,
by and among IMPAC MORTGAGE HOLDINGS, INC., a Maryland corporation (the
“Company”), and the purchasers listed on Schedule A hereto (the “Purchasers”).

 

WITNESSETH:

 

WHEREAS, upon the terms and subject to the conditions set forth herein, the
Company agrees to sell to the Purchasers, and the Purchasers, acting severally
and not jointly, agree to purchase from the Company, $20,000,000 in original
aggregate principal amount of the Company’s Convertible Promissory Notes Due
2018 in the form of Exhibit A hereto (collectively, the “Notes”, individually, a
“Note”).

 

WHEREAS, the holders of the Conversion Shares are and will be entitled to the
benefits of the Registration Rights Agreement in the form of Exhibit B hereto
(the “Registration Rights Agreement”).

 

WHEREAS, the Company has duly authorized the creation and issuance of the Notes
and the execution and delivery of this Agreement and the other Financing
Documents.

 

WHEREAS, all things necessary to make this Agreement, the Notes (when issued and
delivered hereunder), and each other Financing Document valid and binding
obligations of the Company in accordance with their respective terms have been
done.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereto, in consideration of the premises and the
covenants and agreements made herein, and of the mutual benefits intended to be
derived herefrom, intending to be legally bound hereby, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1                                          Defined Terms.  As used in
this Agreement, the following terms shall have the meanings specified below:

 

“Accredited Investor” shall mean any person that is an “accredited investor”
within the meaning of Rule 501(a) under the Securities Act.

 

“Advisors” shall have the meaning assigned to such term in Section 11.3(a).

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.  No
Purchaser shall be considered an “Affiliate” of the Company or any of its
Subsidiaries for purposes of this Agreement.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.

 

--------------------------------------------------------------------------------


 

“Bankruptcy Law” means Title 11 of the United States Code or any similar
federal, state or foreign bankruptcy, insolvency, reorganization or other law
for the relief of debtors.

 

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in California are authorized or required by law to close.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500,000,000 and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436(g)(2) under
the Securities Act) with maturities of not more than one year from the date of
acquisition by such person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause
(a) above entered into with any bank meeting the qualifications specified in
clause (b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper issued by
any person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the
equivalent thereof by Moody’s Investors Service Inc., and in each case maturing
not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.

 

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of the Company or any
of its Subsidiaries.  “Casualty Event” shall include but not be limited to any
taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

 

A “Change in Control” shall be deemed to have occurred if:

 

(a)                                 at any time, any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than
one or more Purchasers and their Related Parties and Immediate Family

 

 

2

--------------------------------------------------------------------------------


 

Members, is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that for purposes of this clause such person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
Voting Stock of the Company representing more than 50% of the voting power of
the total outstanding Voting Stock of the Company, and at such time or any time
thereafter the Purchasers and their Related Parties and Immediate Family Members
(collectively) shall fail to own, or to have the power to vote or direct the
voting of, Voting Stock of the Company representing a greater percentage of the
voting power of the total outstanding Voting Stock of the Company; or

 

(b)                                 the existing members of the Board of
Directors of the Company for any reason cease to constitute a majority of such
Board of Directors.

 

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Voting Stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement, and a holder of Voting Stock shall not be deemed
a member of a “group” solely by virtue of being a party to a registration rights
agreement.

 

“Closing Date” shall have the meaning assigned to such term in Section 2.3.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission” shall mean the Securities and Exchange Commission, as from time to
time constituted, created under the Exchange Act or, if at any time after the
execution of this Agreement such Commission is not existing and performing the
duties now assigned to it under the Exchange Act, the body performing such
duties at such time.

 

“Common Stock” shall mean the Company’s Common Stock, par value $0.01 per share.

 

“Company” shall have the meaning assigned to such term in the preamble hereto.

 

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

 

3

--------------------------------------------------------------------------------


 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Conversion Share” shall mean a share of the Common Stock issuable upon
conversion of a Note pursuant to the provisions of Section 5 or Section 6
thereof, and “Conversion Shares” shall mean all such shares collectively.

 

“Current Period Unaudited Financials” shall have the meaning assigned to such
term in Section 3.4(a).

 

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

 

“Disclosure Schedule” means, collectively, the Schedules attached to this
Agreement by the Company modifying or qualifying the representations and
warranties made by the Company in Article 3 hereof.

 

“Dollars” or “$” shall mean lawful money of the United States.

 

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

 

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

 

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.

 

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

 

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

 

4

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a)  any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the thirty (30) day notice period is waived by
regulation); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan;
(d) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (e) the incurrence by the Company or any of its Subsidiaries or any
ERISA Affiliate thereof of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by the Company or any of its
Subsidiaries or any ERISA Affiliate thereof from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by the Company or any of its
Subsidiaries or any ERISA Affiliate thereof of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by the Company
or any of its Subsidiaries or its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (i) the “substantial cessation of operations” within the
meaning of Section 4062(e) of ERISA with respect to a Plan; (j) the making of
any amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (k) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to the Company or any of its Subsidiaries.

 

“Event of Default” shall have the meaning assigned to such term in Section 8.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Executive Order” shall have the meaning assigned to such term in Section 3.22.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

 

“Financing Documents” shall mean, collectively, this Agreement, the Notes, the
Registration Rights Agreement, and all certificates, instruments, financial and
other statements and other documents made or delivered in connection herewith
and therewith.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

 

5

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).

 

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

 

“Hazardous Materials” shall mean the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

 

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

 

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

 

“Immediate Family Member”, with respect to a natural person, shall mean any
child, stepchild, parent, stepparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law of
such person, and any other person (other than a tenant or employee) sharing the
household of such person.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms);
(f) all Indebtedness of others secured by any Lien on property owned or acquired
by such person, whether or not the obligations secured thereby have been
assumed, but limited to the fair market value of such property; (g) all Capital
Lease Obligations, Purchase Money Obligations and synthetic lease obligations of
such person; (h) all Hedging Obligations to the extent required to be reflected
on a balance sheet of such person; (i) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (j) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (i) above.  The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that terms of such Indebtedness
expressly provide that such person is not liable therefor.

 

“Information” shall have the meaning assigned to such term in Section 11.11.

 

6

--------------------------------------------------------------------------------


 

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.6.

 

“Interest Payment Date” shall have the meaning assigned to such term in
Exhibit A hereto.

 

“Issuer Indemnitee” shall have the meaning assigned to such term in
Section 11.3(c).

 

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

 

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, prospects or condition, financial or
otherwise, or material agreements of, (x) as such term is used in Article 6, the
Company on a stand-alone basis, and (y) as such term is used elsewhere in this
Agreement, the Company and its Subsidiaries, taken as a whole; (b) material
impairment of the ability of the Company to fully and timely perform any of its
obligations under any Financing Document; or (c) material impairment of the
rights of or benefits or remedies available to the Purchasers or any Noteholder
under any Financing Document, taken as a whole.

 

“Material Indebtedness” shall mean any Indebtedness (other than the Notes) of
the Company in an outstanding principal amount exceeding $3,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” in respect
of any Hedging Obligations of any person at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if the related Hedging Agreement were terminated at
such time.

 

“Maturity,” when used with respect to any Note, shall mean the date on which the
principal of such Note or portion thereof becomes due and payable as therein or
herein provided, whether at the Stated Maturity Date or by declaration of
acceleration, call for redemption or otherwise.

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which the Company or any of
its Subsidiaries or any ERISA Affiliate thereof is then making or accruing an
obligation to make contributions; (b) to which the Company or any of its
Subsidiaries or any ERISA Affiliate thereof has within the preceding five plan
years made contributions; or (c) with respect to which the Company or any of its
Subsidiaries could incur liability.

 

“Noteholder” shall mean a person in whose name a Note is registered on the
Security Register.

 

“Note” and “Notes” shall have the meanings assigned to such terms in the
recitals hereto.

 

7

--------------------------------------------------------------------------------


 

“Obligations” shall mean (a) obligations of the Company from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Notes, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company under this Agreement and the other
Financing Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Company under or pursuant to this
Agreement and the other Financing Documents.

 

“OFAC” shall have the meaning assigned to such term in Section 3.22.

 

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation, articles of
incorporation or charter and bylaws (or similar documents) of such person,
(ii) in the case of any limited liability company, the certificate of formation
and operating agreement (or similar documents) of such person, (iii) in the case
of any limited partnership, the certificate of formation and limited partnership
agreement (or similar documents) of such person, (iv) in the case of any general
partnership, the partnership agreement (or similar document) of such person and
(v) in any other case, the functional equivalent of the foregoing.

 

“outstanding,” when used with respect to the Notes, shall mean, as of the date
of determination, all Notes theretofore executed and delivered under this
Agreement, except:

 

(a)                                 Notes theretofore cancelled by the Company
or delivered to the Company for cancellation;

 

(b)                                 Notes for whose payment money in the
necessary amount has been theretofore set aside by the Company with a third
party in trust for the Noteholders; and

 

(c)                                  Notes which have been paid pursuant to
Section 9.11 or in exchange for or in lieu of which other Notes have been
executed and delivered pursuant to this Agreement, other than any such Notes in
respect of which there shall have been presented to the Company proof
satisfactory to it that such Notes are held by a bona fide purchaser in whose
hands such Notes are valid obligations of the Company;

 

provided, however, that in determining whether the Noteholders of the requisite
principal amount of the outstanding Notes have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Notes owned by
the Company or any other obligor upon the Notes or any Affiliate of the Company
or of such other obligor shall be disregarded and deemed not to be outstanding. 
Notes so owned which have been pledged in good faith may be regarded as
outstanding if the pledgee establishes to the reasonable satisfaction of the
Required Holders the pledgee’s right so to act with respect to such Notes and
that the pledgee is not the Company or any other obligor upon the Notes or any
Affiliate of the Company or of such other obligor.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 7.2.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

8

--------------------------------------------------------------------------------


 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by the Company or
any of its Subsidiaries or any ERISA Affiliate thereof or with respect to which
the Company or any of its Subsidiaries could incur liability (including under
Section 4069 of ERISA).

 

“Predecessor Note” of any particular Note shall mean every previous Note
evidencing all or a portion of the same debt as that evidenced by such
particular Note.

 

“preferred stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

 

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

 

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.

 

“Purchase Price” shall have the meaning assigned to such term in Section 2.2.

 

“Purchaser Indemnitee” shall have the meaning assigned to such term in
Section 11.3(b).

 

“Purchasers” shall have the meaning assigned to such term in the preamble
hereto.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

 

“Registration Rights Agreement” shall have the meaning assigned to such term in
the recitals hereto.

 

“Regular Record Date” has the meaning set forth in Section 9.5.

 

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

9

--------------------------------------------------------------------------------


 

“Required Holders” shall mean, as of any date of determination, Noteholders
holding 66 2/3% of the aggregate unpaid principal balance of all outstanding
Notes.

 

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

 

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate,
monitor or in any other way address any Hazardous Material in the Environment;
(ii) prevent the Release or threat of Release, or minimize the further Release,
of any Hazardous Material; or (iii) perform studies and investigations in
connection with, or as a precondition to, or to determine the necessity of the
activities described in, clause (i) or (ii) above.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

 

“sale” shall have the meaning assigned to such term in Section 9.7.

 

“SEC Reports” means the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2012, filed with the Commission on March 12, 2013, the
Company’s Definitive Proxy Statement on Schedule 14A, filed with the Commission
on April 30, 2012, for its 2012 Annual Meeting of Stockholders, and any Current
Reports on Form 8-K filed by the Company with the Commission since December 31,
2012, together in each case with any documents incorporated by reference
therein.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Register” shall have the meaning assigned to such term in Section 9.6.

 

“Senior Indebtedness” shall have the meaning assigned to such term in
Section 7.1

 

“Stated Maturity Date” shall have the meaning assigned to such term in Exhibit A
hereto.

 

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
Subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
Subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more Subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more Subsidiaries of
the parent.  Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of the Company.

 

“Tax Returns” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

 

10

--------------------------------------------------------------------------------


 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Financing Documents executed and delivered on the Closing Date, including
(a) the execution, delivery and performance of such Financing Documents and the
issuance of the Notes in connection therewith; and (b) the payment of all fees
and expenses to be paid on or prior to the Closing Date and owing in connection
with the foregoing.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

“United States” shall mean the United States of America.

 

“USA PATRIOT Act” shall have the meaning assigned to such term in Section 3.22.

 

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

 

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.2                                          Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any Financing Document,
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall refer to such law or regulation as amended,
modified or supplemented from time to time, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

11

--------------------------------------------------------------------------------


 

SECTION 1.3                                          Accounting Terms; GAAP. 
Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by the Company and the Required
Holders.

 

SECTION 1.4                                          Resolution of Drafting
Ambiguities.  The Company acknowledges and agrees that it was represented by
counsel in connection with the execution and delivery of the Financing
Documents, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

 

ARTICLE 2

 

AUTHORIZATION, ISSUANCE AND SALE OF SECURITIES

 

SECTION 2.1                                          Authorization of Issue.  As
of the Closing Date, the Company has authorized the issue and sale of
$20,000,000 in aggregate principal amount of the Notes, each Note to be in the
form of Exhibit A hereto.

 

SECTION 2.2                                          Purchase and Sale.  On the
basis of the representations and warranties contained herein and subject to the
terms and conditions set forth herein, the Company agrees to sell to each
Purchaser, and each Purchaser, acting severally and not jointly, agrees to
purchase from the Company, the aggregate principal amount of Notes as set forth
in Schedule A hereto opposite the name of such Purchaser at 100% of the
principal amount thereof (the “Purchase Price”).

 

SECTION 2.3                                          Closing.  The purchase and
sale of, payment for and delivery of the Notes pursuant to this Agreement shall
occur at the offices of The Busch Firm, 2532 DuPont Drive, Irvine, California
92612, at 9:00 a.m., California time, on [                ], 2013, or such other
time as shall be agreed upon by the Purchasers and the Company (such date of
payment and delivery being herein called the “Closing Date”).  On the Closing
Date, the Company will deliver to each Purchaser the Notes to be purchased by
such Purchaser on the Closing Date against payment by such Purchaser to the
Company by wire transfer in immediately available funds of the applicable
portion of the Purchase Price to be paid by such Purchaser therefor to such bank
account or accounts as the Company may request in writing at least two Business
Days prior to the Closing Date.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF COMPANY

 

The Company hereby represents and warrants to each Purchaser as of the date
hereof and as of the Closing Date that, except as qualified or otherwise
disclosed in the Disclosure Schedule hereto:

 

SECTION 3.1                                          Organization; Powers.  The
Company (a) is duly incorporated and validly existing under the laws of
Maryland, (b) has all requisite power and authority to carry on its business as
now conducted and to own and lease its property and (c) is qualified and in good
standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Except as described in
Schedule 3.1 hereto, there is no existing default under any Organizational
Document of the Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder.

 

12

--------------------------------------------------------------------------------


 

SECTION 3.2                                          Authorization;
Enforceability; Valid Issuance.  The Transactions to be entered into by the
Company are within the Company’s powers and have been duly authorized by all
necessary action on the part of the Company.  This Agreement has been duly
executed and delivered by the Company and constitutes, and each other Financing
Document, when executed and delivered by the Company, will constitute, a legal,
valid and binding obligation of the Company, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.  Upon issuance in accordance with and pursuant to the terms of this
Agreement, all of the Notes will be validly issued, fully paid and
non-assessable.

 

SECTION 3.3                                          No Conflicts.  The
consummation of the Transactions by the Company (a) does not require any consent
or approval of, registration or filing with (other than the filing of one or
more registration statements with the Commission in accordance with the
requirements of the Registration Rights Agreement, the filing of a Form D with
the Commission , the filing with the Commission of a Form 8-K relating to the
entry into this Agreement, and any other filings as may be required by any state
securities agency), or any other action by, any Governmental Authority, except
(i) such as have been obtained or made and are in full force and effect, and
(ii) consents, approvals, registrations, filings, permits or actions the failure
to obtain or perform which could not reasonably be expected to result in a
Material Adverse Effect, (b) will not violate the Organizational Documents of
the Company, (c) will not violate any material Requirement of Law, (d) will not
violate or result in a default or require any consent or approval under any
indenture, agreement or other instrument binding upon the Company or its
property, or give rise to a right thereunder to require any payment to be made
by the Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect,
and (e) will not result in the creation or imposition of any Lien on any
property of the Company, except Permitted Liens.  The issuance of the Notes and
the Conversion Shares and the reservation for issuance of the Conversion Shares
will not result in the violation of any material rule, regulation or requirement
of the NYSE MKT, and, assuming the accuracy of the representations of the
Purchasers set forth in Sections 4.14 and 4.15, are not subject to the
shareholder approval requirements set forth in Section 713 of the NYSE MKT LLC
Company Guide.

 

SECTION 3.4                                          Financial Statements.

 

(a)                                 Financial Statements.  The Company has
heretofore delivered to the Purchasers or their representatives the consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Company (i) as of and for the fiscal years ended December 31, 2010,
2011 and 2012, audited by and accompanied by the unqualified opinion of Squar,
Milner, Peterson, Miranda & Williamson, LLP, independent public accountants, and
(ii) in the form attached hereto as Schedule 3.4(a), as of and for the three
(3) month period ended March 31, 2013 and for the comparable period of the
preceding fiscal year (the “Current Period Unaudited Financials”).  Such
financial statements and all financial statements delivered pursuant to
Section 6.1(a) and (b) have been or will be, as applicable, prepared in
accordance with GAAP and present fairly and accurately the consolidated
financial condition and consolidated results of operations and cash flows of the
Company as of the dates and for the periods to which they relate, subject, in
the case of such interim statements, to the absence of footnotes, normal
year-end adjustments and presentation in condensed format omitting certain line
items required by GAAP.

 

(b)                                 No Liabilities.  Except as set forth in the
financial statements referred to in Section 3.4(a), there are no material
liabilities of the Company or any of its Subsidiaries of any kind, whether
accrued, contingent, absolute, determined, determinable or otherwise, as of the
respective dates thereof, which would be required to be disclosed under GAAP and
are not so disclosed.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Off-Balance Sheet Arrangements.  There is
no transaction, arrangement or other relationship between the Company or its
Subsidiaries and an unconsolidated or off-balance sheet entity that is required
to be disclosed by the Company in its Exchange Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

SECTION 3.5                                          Properties.

 

(a)                                 Generally.  The Company and its Subsidiaries
have good title to, or valid leasehold interests in, all the property material
to their business, free and clear of all Liens except for Permitted Liens and
minor irregularities or deficiencies in title that, individually or in the
aggregate, do not interfere with their ability to conduct their business as
currently conducted or to utilize such property for its intended purpose.  The
property of the Company and its Subsidiaries, taken as a whole, (i) is in good
operating order, condition and repair (ordinary wear and tear excepted) and
(ii) is sufficient for the business and operations of the Company and its
Subsidiaries as presently conducted.

 

(b)                                 Real Property.  The Company and its
Subsidiaries own no fee interest in Real Property.

 

(c)                                  No Casualty Event.  Neither the Company nor
any Subsidiary has received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Casualty Event affecting all or
any portion of its property that could reasonably be expected to result in a
Material Adverse Effect.

 

(d)                                 Right to Use Property.  The Company and its
Subsidiaries own or have rights to use all of the property used in, necessary
for or material to its business as currently conducted.  The use by the Company
and its Subsidiaries of such property and all such rights with respect to the
foregoing do not infringe on the rights of any person other than such
infringement which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  No claim has been made and
remains outstanding that any use by the Company and its Subsidiaries of any
property does or may violate the rights of any third party that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.6                                          Intellectual Property.  The
Company and its Subsidiaries own, or are licensed to use, all patents, patent
applications, trademarks, trade names, service marks, copyrights, technology,
trade secrets, proprietary information, domain names, know-how and processes
necessary for the conduct of their business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  No claim has been asserted and is pending by any
person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does the
Company know of any valid basis for any such claim, except for such claims that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  The use of such Intellectual Property by the Company
and its Subsidiaries does not infringe the rights of any person, except for such
claims and infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.7                                          Capitalization;
Subsidiaries.

 

(a)                                 Capitalization.  After giving effect to the
Transactions, the authorized Equity Interests of the Company consist solely of
200,000,000 shares of Common Stock, of which 8,662,074 shares will be issued and
outstanding, and 10,000,000 shares of its preferred stock, of which 2,070,678
shares will be issued and outstanding.  The material powers, preferences,
privileges, rights, qualifications and limitations of the Company’s outstanding
preferred stock, including its trust preferred stock, are as described in the
SEC Reports.  No shares of any class of Equity Interests of the Company are held
by the Company in its

 

14

--------------------------------------------------------------------------------


 

treasury or by its Subsidiaries.  The SEC Reports, as updated by Schedule
3.7(a) hereto, set forth all Equity Interests of the Company as of the Closing
Date and, other than as reflected on such schedule, the Company has not since
December 31, 2012 (i) issued any shares of any class of its Equity Interests or
(ii) split, combined or reclassified any of its shares of any class of its
Equity Interests.  All the issued and outstanding Equity Interests (including
all shares of Common Stock to be issued upon conversion of the Notes) of the
Company and its Subsidiaries have been duly authorized and are (or in the case
of Common Stock issued upon conversion of the Notes, will be) validly issued,
fully paid and non-assessable and are (or in the case of Common Stock issued
upon conversion of the Notes, will be) free of preemptive rights.  The Company
has duly reserved for issuance a sufficient number of shares of Common Stock for
issuance upon conversion of the Notes at the initial Conversion Rate (as defined
in Exhibit A hereto).  Except as set forth in the SEC Reports, as updated by
Schedule 3.7(a) hereto, there are no securities of the Company or any of its
Subsidiaries that are convertible into or exchangeable for Equity Interests of
the Company or any of its Subsidiaries, and no options, warrants, calls,
subscriptions, convertible securities, or other like rights, agreements or
commitments which obligate the Company or any of its Subsidiaries.  There are no
outstanding obligations of the Company or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any Equity Interests of the Company or any of its
Subsidiaries and, except as set forth in the SEC Reports, as updated by Schedule
3.7(a) hereto, neither the Company nor any of its Subsidiaries has any awards or
options outstanding under any stock option plans or agreements or any other
outstanding stock-related awards.  Except as set forth in the SEC Reports, as
updated by Schedule 3.7(a) hereto, as of the Closing Date, neither the Company
nor any of its Subsidiaries has any obligation to issue, transfer or sell any
Equity Interests of the Company or its Subsidiaries, other than pursuant to the
exercise of options issued by the Company prior to the Closing Date or the
requirements of the Financing Documents.  There will be no voting trusts or
other agreements or understandings to which the Company or any of its
Subsidiaries will be party with respect to the holding, voting or disposing of
Equity Interests of the Company or any of its Subsidiaries.  After the Closing
Date, neither the Company nor any of its Subsidiaries will have any outstanding
bonds, debentures, notes or similar obligations or securities that entitle the
holders thereof to vote with the stockholders of the Company or any of its
Subsidiaries on any matter or (other than the Notes) which are convertible into
or exercisable for securities having such a right to vote.

 

(b)                                 Nature of Subsidiaries of the Company. 
Except as set forth on Schedule 3.7(b) hereto, the Company has no Subsidiaries
other than Integrated Real Estate Service Corporation, IMH Assets Corp., Impac
Warehouse Lending Group, Inc., and Impac Funding Corporation, each of which is a
Wholly Owned Subsidiary of the Company.

 

SECTION 3.8                                          Litigation; Compliance with
Laws.  Except as set forth in the SEC Reports, as updated by Schedule 3.8
hereto, there are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority now pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
or any business, property or rights of the Company or any of its Subsidiaries
(i) that involve any Financing Document or any of the Transactions or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.  Neither the Company nor any
Subsidiary or any of its property has violated or is in violation of, nor will
the continued operation of its property as currently conducted violate, any
material Requirements of Law (including any zoning or building ordinance, code
or approval or any building permits) or is in default with respect to any
material Requirement of Law, where such violation or default, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.9                                          Agreements.  Except as
would not have a Material Adverse Effect, each contract or agreement to which
the Company or any Subsidiary thereof is a party that is material to the
business of the Company and its Subsidiaries taken as a whole is enforceable in
accordance with its terms by the Company or such Subsidiary, except as such
enforceability may be limited by (i) applicable

 

15

--------------------------------------------------------------------------------


 

bankruptcy and other similar laws affecting the rights of creditors generally,
and (ii) rules of law governing specific performance, injunctive relief, and
other equitable remedies.  Except as set forth in the SEC Reports, as updated by
Schedule 3.9 hereto, neither the Company nor any Subsidiary is in default in any
manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other agreement or instrument to which it is a
party or by which it or any of its property is or may be bound, where such
default could reasonably be expected to result in a Material Adverse Effect, and
no condition exists which, with the giving of notice or the lapse of time or
both, would constitute such a default.

 

SECTION 3.10                                   Absence of Changes.  Except as
set forth in the SEC Reports, as updated by Schedule 3.10 hereto, since
December 31, 2012, the Company and its Subsidiaries have conducted their
respective businesses in all material respects in the ordinary course consistent
with past practices, and there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.

 

SECTION 3.11                                   Investment Company Act.  Neither
the Company nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company,” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

SECTION 3.12                                   Use of Proceeds.  The Company
will use the proceeds from the sale of the Notes exclusively in connection with
the general corporate purposes of the Company and in conformity with all
applicable Requirements of Law.

 

SECTION 3.13                                   Taxes.  Each of the Company and
its Subsidiaries has (a) timely filed or caused to be timely filed all federal
Tax Returns and all material state, local and foreign Tax Returns or materials
required to have been filed by it and all such Tax Returns are true and correct
in all material respects and (b) duly and timely paid, collected or remitted or
caused to be duly and timely paid, collected or remitted all Taxes due and
payable, collectible or remittable by it as reflected on such Tax Returns and
all assessments received by it, except Taxes (i) that are being contested in
good faith by appropriate proceedings and for which the Company or such
Subsidiary has set aside on its books adequate reserves in accordance with GAAP
and (ii) which could not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.  The Company believes that it and
its Subsidiaries have each made adequate provision in accordance with GAAP for
all Taxes not yet due and payable.  Neither the Company nor any of its
Subsidiaries is aware of any proposed or pending tax assessments, deficiencies
or audits against it.  Neither the Company nor any of its Subsidiaries has ever
been a party to any understanding or arrangement constituting a “tax shelter”
within the meaning of Section 6111(c), Section 6111(d) or
Section 6662(d)(2)(C)(iii) of the Code, or has ever “participated” in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4.  No waivers of statutes of limitation have been given by or
requested with respect to any Taxes of the Company or any of its Subsidiaries
for any open tax year.  Neither the Company nor any of its Subsidiaries has ever
been a member of an affiliated, combined, consolidated or unitary Tax group for
purposes of filing any Tax Return containing any member other than the Company
and its Subsidiaries.  No closing agreements, private letter rulings, technical
advance memoranda or similar agreements or rulings have been entered into or, to
the knowledge of the Company, issued by any taxing authority with respect to the
Company or any of its Subsidiaries, except for those that were determined
favorably to the taxpayer, or resulted in adverse consequences immaterial to the
taxpayer.  Neither the Company nor any of its Subsidiaries or any predecessors
to any of such entities has made any consent under Section 341 of the Code with
respect to the Company or any such Subsidiary.

 

SECTION 3.14                                   Disclosure.  Neither the Company
nor any other Person acting on its behalf has provided to any of the Purchasers
or their agents or counsel any information that constitutes or could reasonably
be expected to constitute material nonpublic information concerning the Company
or any of its Subsidiaries, other than the existence of the transactions
contemplated by this Agreement and the other Financing Documents, and the
Current Period Unaudited Financials as required by Section 3.4(a).

 

16

--------------------------------------------------------------------------------


 

SECTION 3.15                                   Labor Matters.  As of the Closing
Date, there are no strikes, lock-outs or slowdowns against the Company or any of
its Subsidiaries pending or, to the knowledge of the Company, threatened.  The
hours worked by and payments made to employees of the Company or any of its
Subsidiaries have not been in violation of the Fair Labor Standards Act of 1938,
as amended, or any other applicable federal, state, local or foreign law dealing
with such matters in any manner which could reasonably be expected to result in
a Material Adverse Effect.  All payments due from the Company or any of its
Subsidiaries, or for which any claim may be made against the Company or any of
its Subsidiaries, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of the
Company or such Subsidiary, as appropriate, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Company or any of its Subsidiaries is bound.

 

SECTION 3.16                                   Employee Benefit Plans.  The
Company and each of its Subsidiaries and their ERISA Affiliates are in
compliance in all material respects with the applicable provisions of ERISA and
the Code (relating to employee benefit plans) and the regulations and published
interpretations thereunder.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Company or
any of its Subsidiaries or any of their ERISA Affiliates or the imposition of a
Lien on any of the property of the Company or any of its Subsidiaries.  The
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the property
of all such underfunded Plans by an amount which could reasonably be expected to
result in a Material Adverse Effect.  Using actuarial assumptions and
computation methods consistent with subpart I of subtitle E of Title IV of
ERISA, the aggregate liabilities of the Company and each of its Subsidiaries and
their ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.17                                   Environmental Matters.

 

(a)                                 Except as, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect:

 

(i)                                     the Company and each of its Subsidiaries
and their businesses, operations and Real Property are in material compliance
with, and the Company and each of its Subsidiaries have no liability under, any
applicable Environmental Law; and under the currently effective business plan of
the Company and each of its Subsidiaries, no expenditures or operational
adjustments will be required in order to comply with applicable Environmental
Laws during the next five years;

 

(ii)                                  the Company and each of its Subsidiaries
have obtained all material Environmental Permits required for the conduct of
their businesses and operations, and the ownership, operation and use of their
property, under Environmental Law, all such Environmental Permits are valid and
in good standing and, under the currently effective business plan of the Company
and each of its Subsidiaries, no expenditures or operational adjustments will be
required in order to renew or modify such Environmental Permits during the next
five years;

 

17

--------------------------------------------------------------------------------


 

(iii)                               There has been no Release or threatened
Release of Hazardous Material on, at, under or from any Real Property or
facility presently or formerly owned, leased or operated by the Company or any
of its Subsidiaries or, to the Company’s knowledge, their predecessors in
interest that could reasonably be expected to result in liability to the Company
or any of its Subsidiaries under any applicable Environmental Law;

 

(iv)                              There is no Environmental Claim pending or, to
the knowledge of the Company, threatened against the Company or any of its
Subsidiaries, or relating to the Real Property currently or formerly owned,
leased or operated by the Company or any of its Subsidiaries or their
predecessors in interest or relating to the operations of the Company or any of
its Subsidiaries, and there are no actions, activities, circumstances,
conditions, events or incidents that could reasonably form the basis of such an
Environmental Claim; and

 

(v)                                 No person with an indemnity or contribution
obligation to the Company or any of its Subsidiaries relating to compliance with
or liability under Environmental Law is in default with respect to such
obligation.

 

(b)

 

(i)                                     Neither the Company nor any of its
Subsidiaries is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract, agreement or operation of law, and
neither the Company nor any of its Subsidiaries is conducting or financing any
Response pursuant to any Environmental Law with respect to any Real Property or
any other location;

 

(ii)                                  No Real Property or facility owned,
operated or leased by the Company or any of its Subsidiaries and, to the
knowledge of the Company, no Real Property or facility formerly owned, operated
or leased by the Company or any of its Subsidiaries or any of their predecessors
in interest is (A) listed or proposed for listing on the National Priorities
List promulgated pursuant to CERCLA or (B) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA or (C) included on any similar list maintained by
any Governmental Authority including any such list relating to petroleum;

 

(iii)                               No Lien has been recorded or, to the
knowledge of the Company, threatened under any Environmental Law with respect to
any Real Property or other assets of the Company or any of its Subsidiaries;

 

(iv)                              The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup pursuant to any Governmental Real Property
Disclosure Requirements or any other applicable Environmental Law; and

 

(v)                                 the Company and each of its Subsidiaries
have made available to the Purchasers all material records and files in the
possession, custody or control of, or otherwise reasonably available to, the
Company and each of its Subsidiaries concerning compliance with or liability
under Environmental Law, including those concerning the actual or suspected
existence of Hazardous Material at Real Property or facilities currently or
formerly owned, operated, leased or used by the Company or any of its
Subsidiaries.

 

18

--------------------------------------------------------------------------------


 

SECTION 3.18                                   Insurance.  All insurance
maintained by the Company and each of its Subsidiaries is in full force and
effect, all premiums have been duly paid, and neither the Company nor any
Subsidiary has received notice of violation or cancellation thereof, and there
exists no default under any of the underlying insurance policies that could
reasonably be expected to result in a Material Adverse Effect.  Each of the
Company and its Subsidiaries has insurance in such amounts and covering such
risks and liabilities as are customary for companies of a similar size engaged
in similar businesses in similar locations.

 

SECTION 3.19                                   Transactions with Affiliates. 
Except as set forth in the SEC Reports, none of the officers, directors or
employees of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from, any such officer, director or employee or any
corporation, partnership, trust or other person in which any such officer,
director, or employee has a substantial interest or is an employee, officer,
director, trustee or partner.

 

SECTION 3.20                                   SEC Reports.  The Company has
filed all required registration statements, prospectuses, reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission since January 1, 2010. The information contained or incorporated by
reference in the SEC Reports was true and correct in all material respects as of
the respective dates of the filing thereof with the Commission (or if amended or
suspended by a filing prior to the date of this Agreement, then as of the date
of such filing), and, as of such respective dates (or if amended or suspended by
a filing prior to the date of this Agreement, then as of the date of such
filing), the SEC Reports did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. All of the SEC Reports, as of their respective dates (or
if amended or suspended by a filing prior to the date of this Agreement, then as
of the date of such filing), complied as to form in all material respects with
the applicable requirements of the Securities Act and the Exchange Act and the
rules and regulations promulgated thereunder.

 

SECTION 3.21                                   NYSE MKT.  Shares of the Common
Stock are registered pursuant to Section 12(b) of the Exchange Act and are
listed on the NYSE MKT, and there is no action pending to terminate the
registration of the Common Stock under the Exchange Act or delist the Common
Stock from the NYSE MKT, nor has the Company received any notification that the
Commission or the NYSE MKT is currently contemplating terminating such
registration or listing.

 

SECTION 3.22                                   Anti-Terrorism Law.

 

(a)                                 Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any of their Affiliates is in
violation of any Requirement of Law relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “USA PATRIOT Act”).

 

(b)                                 Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any Affiliate or broker or
other agent of the Company or any of its Subsidiaries acting or benefiting in
any capacity in connection with the issuance of the Notes is any of the
following:

 

19

--------------------------------------------------------------------------------


 

(i)                                     a person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a person owned or controlled by, or acting
for or on behalf of, any person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a person with which any Purchaser is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

(iv)                              a person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order; or

 

(v)                                 a person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list.

 

(c)                                  Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any broker or other agent of
the Company or any of its Subsidiaries acting in any capacity in connection with
the issuance and sale of the Notes (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in paragraph (b) above, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

 

SECTION 3.23                                   Net Operating Loss
Carryforwards.  As disclosed in Footnote 17 of the Notes to Consolidated
Financial Statements included in the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2012 as filed with the Commission, the
Company had the benefit, as of such date, of estimated federal and California
net operating loss carryforwards in the approximate respective amounts of $489.4
million and $419.0 million.  The actual amount of the Company’s federal and
California net operating loss carryforwards as of the Closing Date will not be
materially different from those respective estimated amounts as of December 31,
2012.  Subject to the accuracy of the representations made by the Purchasers in
Sections 4.14 and 4.15 hereof, the consummation of the Transactions, including,
without limitation, the issuance of the Notes on the Closing Date, and the
issuance of Conversion Shares subsequently to the Closing, will not result in
any limitations on the Company’s ability to utilize such net operating loss
carryforwards or in any reductions in the amount thereof pursuant to the Code,
including Section 382 thereof, and the regulations promulgated by the Department
of Treasury thereunder, or any corresponding provisions of the California
Revenue and Taxation Code.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF PURCHASERS

 

Each Purchaser, acting severally, hereby represents and warrants to the Company
as of the date hereof and as of the Closing Date that:

 

SECTION 4.1                                          Risks of Investment.  Such
Purchaser recognizes that the purchase of the Notes involves a high degree of
risk in that an investor could sustain the loss of its entire investment and the
Company is and will be subject to numerous other risks and uncertainties,
including, without limitation, significant and material risks relating to the
Company’s business and the industries, markets and geographic regions in which
the Company competes, all as more fully set forth herein and in the SEC Reports.

 

20

--------------------------------------------------------------------------------


 

SECTION 4.2                                          Accredited Investor
Status.  Such Purchaser is an Accredited Investor and is able to bear the
economic risk of an investment in the Notes.

 

SECTION 4.3                                          Investment Experience. 
Such Purchaser has prior investment experience, including without, limitation,
investment in non-listed and non-registered securities, or has employed the
services of an investment advisor, attorney or accountant to read all of the
documents furnished or made available by the Company both to it and to all other
prospective investors in the Notes and to evaluate the merits and risks of such
an investment on its behalf, and it recognizes the highly speculative nature of
this investment.

 

SECTION 4.4                                          Access to Information. 
Such Purchaser has been furnished or given access by the Company with or to all
information regarding the Company and its financial condition and results of
operations which it had requested or desired to know in connection with the
Transactions; all documents requested by such Purchaser which could be
reasonably provided have been made available for its inspection and review; it
has been afforded the opportunity to ask questions of and receive answers from
duly authorized representatives of the Company concerning the terms and
conditions of the Transactions, and has received any additional information
which it had requested in that connection.  Such Purchaser has not seen or
received any advertisement or general solicitation with respect to the sale of
any of the securities of the Company, including, without limitation, the Notes.

 

SECTION 4.5                                          Investment Intent;
Resales.  Such Purchaser acknowledges that the offering of the Notes has not
been reviewed or approved by the Commission because the offering is intended to
be a nonpublic offering pursuant to Section 4(2) of the Securities Act.  The
Notes purchased by such Purchaser are being purchased for its own account, for
investment and not for distribution or resale to others.  Such Purchaser
understands that it may not sell or otherwise transfer any of the Notes or
Conversion Shares unless they are registered under the Securities Act or unless
an exemption from such registration is available and, if required by
Section 9.7, the Company receives an opinion from counsel reasonably
satisfactory to the Company confirming that an exemption from such registration
is available for such sale or transfer.

 

SECTION 4.6                                          Consequences of Intent to
Distribute.  Such Purchaser understands that the Notes and the Conversion Shares
have not been registered under the Securities Act by reason of a claimed
exemption under the provisions of the Securities Act which depends, in part,
upon such Purchaser’s investment intention.  Such Purchaser realizes that, in
the view of the Commission, a purchase by such Purchaser now with the intention
to distribute would represent a purchase with an intention inconsistent with
such Purchaser’s representation to the Company in Section 4.5, and the
Commission might regard such a distribution as a deferred sale for which such
claimed exemption is not available.

 

SECTION 4.7                                          Rule 144.  Such Purchaser
understands that Rule 144 promulgated under the Securities Act requires, among
other conditions, at least a six (6) month holding period prior to the resale
(in limited amounts, if the reseller is an “affiliate” of the Company) of
securities acquired in a non-public offering, such as the offering of the Notes
and the Conversion Shares as contemplated by this Agreement, without having to
satisfy the registration requirements under the Securities Act.  Except as
specifically set forth herein or in any other Financing Document, such Purchaser
understands that the Company makes no representation or warranty regarding its
fulfillment in the future of any reporting requirements under the Exchange Act,
or its dissemination to the public of any current financial or other information
concerning the Company, as is required by Rule 144 as one of the conditions of
its availability.

 

21

--------------------------------------------------------------------------------


 

SECTION 4.8                                          Broker-Dealer Status.  Such
Purchaser acknowledges that if the Purchaser is a Registered Representative of a
Financial Industry Regulatory Authority (“FINRA”) member firm, it must give such
firm the notice required by the FINRA Conduct Rules, or any applicable successor
rules of the FINRA, receipt of which must be acknowledged by such firm on the
signature page hereof.  Such Purchaser shall also notify the Company if the
Purchaser or any affiliate of the Purchaser is a registered broker-dealer with
the Commission, in which case the Purchaser represents that the Purchaser is
purchasing the Notes in the ordinary course of business and, at the time of
purchase of the Notes, has no agreements or understandings, directly or
indirectly, with any person to distribute the Notes or any portion thereof.

 

SECTION 4.9                                          Reliance on Specified
Information.  Except as set forth in this Agreement (including the Disclosure
Schedule) and the other Financing Documents, no representations or warranties
have been made to such Purchaser by either the Company or any of its agents,
employees or affiliates, and in entering into the Transactions, such Purchaser
is not relying on any information, other than as contained in this Agreement
(including the Disclosure Schedule) and the other Financing Documents, in the
SEC Reports and the results of independent investigation by such Purchaser.

 

SECTION 4.10                                   Entity Purchaser.  If such
Purchaser is a partnership, corporation, trust or other entity, such Purchaser:
(i) was not formed for the purpose of investing in the Company; (ii) is
authorized and otherwise duly qualified to purchase and hold the Notes and the
Conversion Shares; and (iii) this Agreement and each other Financing Document to
which such Purchaser is to be a party has been duly authorized and this
Agreement has been duly executed and delivered by such Purchaser and
constitutes, and each other Financing Document to which such Purchaser is to be
a party, when executed and delivered by such Purchaser, will constitute, a
legal, valid and binding obligation of such Purchaser, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 4.11                                   Consent to Reliance on
Representations.  Such Purchaser understands and acknowledges that (i) the Notes
and the Conversion Shares are being offered and sold to such Purchaser without
registration under the Securities Act in a private placement that is exempt from
the registration requirements of the Securities Act pursuant to
Section 4(2) thereof and (ii) the availability of such exemption depends in part
on, and the Company will rely upon the accuracy and truthfulness of, the
foregoing representations of such Purchaser, and such Purchaser hereby consents
to such reliance.

 

SECTION 4.12                                   No Conflict.  The consummation of
the Transactions by such Purchaser (a) does not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority applicable to such Purchaser, except such as have been obtained or
made and are in full force and effect, (b) if such Purchaser is an entity, will
not violate the Organizational Documents of such Purchaser, (c) will not violate
any material Requirement of Law applicable to such Purchaser and (d) will not
result in a default or require any consent or approval under any indenture,
agreement or other instrument binding upon such Purchaser or its property, or
give rise to a right thereunder to require any payment to be made by such
Purchaser.

 

SECTION 4.13                                   Anti-Terrorism.

 

(a)                                 Neither such Purchaser nor, to the knowledge
of such Purchaser, any of its Affiliates, is in violation of any Anti-Terrorism
Laws, the Executive Order or the USA Patriot Act.

 

22

--------------------------------------------------------------------------------


 

(b)                                 Neither such Purchaser nor, to the knowledge
of such Purchaser, any Affiliate or broker or other agent of such Purchaser
acting or benefiting in any capacity in connection with the issuance of the
Notes is any of the following:

 

(i)                                     a person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a person owned or controlled by, or acting
for or on behalf of, any person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a person that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order;
or

 

(iv)                              a person that is named as a “specially
designated national and blocked person” on the most current list of published by
OFAC at its official website or any replacement website or other replacement
official publication of such list.

 

(c)                                  Neither such Purchaser nor any of its
Subsidiaries nor, to the knowledge of such Purchaser, any broker or other agent
of such Purchaser acting in any capacity in connection with the issuance and
sale of the Notes (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

SECTION 4.14                                   Pre-Closing Holdings of the
Common Stock.  The number of shares of Common Stock beneficially owned by such
Purchaser (as determined in accordance with Rule 13d-3 promulgated under the
Exchange Act) immediately prior to the Closing, when added to the number
resulting from dividing (x) the original principal balance of the
Note(s) issuable to such Purchaser pursuant to the terms of this Agreement by
(y) $10.875, results in a number that is less than 20% of the total number of
shares of Common Stock outstanding immediately prior to the Closing (based on
the number of such shares referenced in Section 3.7).

 

SECTION 4.15                                   Absence of Voting Agreements. 
Such Purchaser is not party to, nor is it contemplated that it will be party to,
any voting trust agreement or other contract, agreement, arrangement,
commitment, or understanding which does or would affect or relate to the voting
or giving of written consents by such Purchaser with respect to, or the
disposition, acquisition or holding by such Purchaser of, the Company’s
securities; and no person holds or has the right to receive any proxy or similar
instrument with respect to the Company’s securities beneficially owned by such
Purchaser.

 

ARTICLE 5

 

CONDITIONS TO PURCHASERS’ OBLIGATIONS; TERMINATION OF AGREEMENT

 

SECTION 5.1                                          Closing Date Conditions. 
The obligation of the Purchasers to purchase the Notes to be purchased on the
Closing Date is subject to the prior or concurrent satisfaction of each of the
conditions set forth in this Section 5.1, except to the extent waived in writing
by the Purchasers:

 

(a)                                 Officers’ Certificate.  The Purchasers shall
have received a certificate, dated the Closing Date and signed by the chief
executive officer and the chief financial officer of the Company, confirming
compliance with the condition precedent set forth in Section 5.1(e).

 

23

--------------------------------------------------------------------------------


 

(b)                                 Financial Statements.  The Purchasers shall
have received and shall be satisfied with the form and substance of the
financial statements described in Section 3.4.

 

(c)                                  Opinion of Counsel.  The Purchasers shall
have received a favorable written opinion of K&L Gates, LLP, counsel for the
Company, as to such matters under California law, Maryland corporate law and
U.S. federal law relating to the Financing Documents and the Transactions as are
set forth on Exhibit I attached hereto.

 

(d)                                 Litigation.  There shall be no litigation,
public or private, or administrative proceedings, governmental investigation or
other legal or regulatory developments, actual or threatened, that, singly or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect, or could reasonably be expected to materially and adversely affect the
ability of the Company to fully and timely perform its obligations under the
Financing Documents, or the ability of the parties to consummate the financings
contemplated hereby or the other Transactions.

 

(e)                                  Representations and Warranties.  Each of
the representations and warranties made by the Company in Article 3 hereof or in
any other Financing Document shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the Closing Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

 

(f)                                   No Legal Bar.  No order, judgment or
decree of any Governmental Authority shall purport to restrain any Purchaser
from purchasing the Notes.  No injunction or other restraining order shall have
been issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the issuance of the Notes hereunder.  There
shall be no governmental or judicial action, actual or threatened, that has or
would have, singly or in the aggregate, a reasonable likelihood of restraining,
preventing or imposing burdensome conditions on the Transactions or the other
transactions contemplated hereby.

 

(g)                                  Absence of Material Adverse Effect.  Since
December 31, 2012, there shall have occurred no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.

 

(h)                                 Due Diligence.  The Purchasers shall have
completed their business, financial, accounting, legal, regulatory and
intellectual property due diligence review of the Company and its Subsidiaries
and other matters relevant to the Transactions and such due diligence review
shall have been completed to the satisfaction of the Purchasers in their sole
discretion.

 

(i)                                     Simultaneous Purchase.  Each of the
Purchasers shall have simultaneously purchased the Notes to be purchased by such
Purchaser pursuant to the terms of this Agreement.

 

SECTION 5.2                                          Termination of Agreement. 
This Agreement may be terminated upon one (1) Business Day’s prior written
notice by either the Company or any of the Purchasers given to the other parties
hereto at any time after May 15, 2013 that the sale and purchase of the Notes
has for any reason not been consummated. In the event of such termination, this
Agreement shall be abandoned by the parties without any further liability or
further obligation hereunder to any other party to this Agreement, except as and
to the extent otherwise expressly stated herein.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 6

 

AFFIRMATIVE COVENANTS

 

The Company hereby warrants, covenants and agrees with each Purchaser and each
Noteholder that from the Closing Date, until the principal amounts of all Notes,
and all interest and other Obligations in respect thereof, shall have been paid
in full, or until the Notes shall have been converted in full, the Company will:

 

SECTION 6.1                                          Financial Statements,
Reports, etc.

 

(a)                                 Annual Reports.  Furnish to each Noteholder,
as soon as available and in any event within 90 days (or such earlier date on
which the Company is required to file a Form 10-K under the Exchange Act) after
the end of each fiscal year, beginning with the fiscal year ending December 31,
2013, the consolidated and consolidating balance sheet of the Company as of the
end of such fiscal year and related consolidated and consolidating statements of
income, cash flows and stockholders’ equity for such fiscal year, in comparative
form with such financial statements as of the end of, and for, the preceding
fiscal year, and the notes thereto, all prepared in accordance with GAAP and, in
the case of the consolidated financial statement, accompanied by an opinion of
Squar, Milner, Peterson, Miranda & Williamson, LLP, or other independent public
accountants of recognized national standing, stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of the Company as of the dates
and for the periods specified in accordance with GAAP; provided, however, that
if the Company is then subject to the reporting requirements under Section 13 or
Section 15(d) of the Exchange Act, then the requirements of this
Section 6.1(a) shall be deemed satisfied by the filing of such report with the
Commission.  The consolidating balance sheet and statements of income,
stockholders’ equity and cash flows required by this paragraph may be in the
form contained in the notes to the financial statements included in the Company’
Form 10-K; and

 

(b)                                 Quarterly Reports.  Furnish to each
Noteholder, as soon as available and in any event within 45 days (or such
earlier date on which the Company is required to file a Form 10-Q under the
Exchange Act) after the end of each of the first three fiscal quarters of each
fiscal year, beginning with the fiscal quarter ending March 31, 2013, the
consolidated and consolidating balance sheet of the Company as of the end of
such fiscal quarter and related consolidated and consolidating statements of
income and cash flows for such fiscal quarter and for the then elapsed portion
of the fiscal year, in comparative form with the consolidated statements of
income and cash flows for the comparable periods in the previous fiscal year,
all prepared in accordance with GAAP; provided, however, that if the Company is
then subject to the reporting requirements under Section 13 or Section 15(d) of
the Exchange Act, then the requirements of this Section 6.1(b) shall be deemed
satisfied by the filing of such report with the Commission.  The consolidating
balance sheet and statements of income and cash flows required by this paragraph
may be in the form contained in the notes to the financial statements included
in the Company’ Form 10-Q.

 

SECTION 6.2                                          Default Notice.  Furnish to
each Noteholder written notice of any Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto, promptly after it becomes known to a Responsible Officer of the
Company (and, in any event, within five (5) Business Days after it so becomes
known).

 

SECTION 6.3                                          Existence; Businesses and
Properties.

 

(a)                                 Do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence,
except where the failure to perform such obligations, individually or in the

 

25

--------------------------------------------------------------------------------


 

aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and do or cause to be done all things reasonably necessary for the
Company to remain a publicly traded company required to file reports pursuant to
Section 13 and Section 15(d) of the Exchange Act and for the Common Stock to
continue to be listed on the NYSE MKT or to be listed on another U.S. national
securities exchange.

 

(b)                                 Do or cause to be done all things reasonably
necessary to obtain, preserve, renew, extend and keep in full force and effect
the rights, licenses, permits, privileges, franchises, authorizations, patents,
copyrights, trademarks and trade names material to the conduct of its business;
maintain and operate such business in substantially the manner in which it is
presently conducted and operated; comply with all applicable material
Requirements of Law (including any and all zoning, or building laws, ordinances,
codes or approvals, Environmental Law or any building permits or any
restrictions of record or agreements affecting its Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect; pay and
perform its obligations under all Leases and all Financing Documents; and at all
times maintain, preserve and protect all property material to the conduct of
such business and keep such property in good repair, working order and condition
(other than wear and tear occurring in the ordinary course of business) and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times; provided that nothing in this Section 6.3(b) shall prevent (i) the
withdrawal by the Company of its qualification as a foreign corporation in any
jurisdiction where such withdrawal, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; or (ii) the
abandonment by the Company of any rights, franchises, licenses, trademarks,
trade names, copyrights or patents that it reasonably determines are not useful
to its business or no longer commercially desirable.

 

SECTION 6.4                                          Insurance.  Keep its
insurable property adequately insured at all times by financially sound and
reputable insurers; maintain such other insurance, to such extent and against
such risks as is customary with companies of the same or similar size in the
same or similar businesses operating in the same or similar locations, including
insurance with respect to such properties as are material to the business of the
Company against such casualties and contingencies and of such types and in such
amounts with such deductibles as is customary in the case of similar businesses
of the same size operating in the same or similar locations.

 

SECTION 6.5                                          Obligations and Taxes.

 

(a)                                 Payment of Obligations.  Pay its
Indebtedness and other material obligations promptly and in accordance with
their terms and pay and discharge promptly when due all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as (x) the validity or amount thereof
shall be contested in good faith by appropriate proceedings timely instituted
and diligently conducted and (y) the failure to pay could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Filing of Returns.  Timely (subject to
permitted extensions) and correctly file all material Tax Returns required to be
filed by it and withhold, collect and remit all Taxes that it is required to
collect, withhold or remit as reflected on such Tax Returns.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Tax Shelter Reporting.  In the event that
it determines to take any action inconsistent with its present intention not to
treat the Notes as being a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4, promptly notify the Noteholders thereof.

 

SECTION 6.6                                          Maintaining Records; Access
to Properties and Inspections.  Keep proper books of record and account in which
full, true and correct entries in all material respects in conformity with GAAP
and all material Requirements of Law are made of all material dealings and
transactions in relation to its business and activities and permit any
representatives designated by any Noteholder to visit, audit and inspect its
financial records and property, at reasonable times and as often as reasonably
requested (but in no event, more than once in a twelve month period if no
Default or Event of Default shall have occurred) and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Noteholders to discuss its affairs, finances, accounts and condition with
its officers and employees and advisors (including independent accountants).

 

SECTION 6.7                                          Use of Proceeds.  Use the
proceeds from the sale of the Notes only for the purposes set forth in
Section 3.12.

 

SECTION 6.8                                          Payment of Principal,
Premium and Interest.  Duly and punctually pay the principal of (and premium, if
any, on) and all interest on the Notes and all other fees, costs and expenses
owed hereunder in accordance with the terms of the Notes and this Agreement, and
pay interest on overdue principal (including post-petition interest in a
proceeding under any Bankruptcy Law), and interest on overdue interest, to the
extent lawful, at the rate specified in the Notes.

 

SECTION 6.9                                          Reservation for Issuance of
Conversion Shares; Listing of Conversion Shares.  Take all actions necessary to
at all times have authorized, and reserved for issuance pursuant to the terms of
the Financing Documents, the number of shares of Common Stock issuable upon full
conversion of all of the Notes at a conversion price equal to the Conversion
Price (as defined in Exhibit A hereto), and take all actions necessary to
promptly cause all of the Conversion Shares to be listed on the NYSE MKT (or
other U.S. national securities exchange subsequently serving as the principal
trading market for shares of the Common Stock), and to maintain such listing.

 

ARTICLE 7

 

NEGATIVE COVENANTS

 

The Company hereby warrants, covenants and agrees with each Purchaser and each
Noteholder that, from the Closing Date, until the principal amount of all Notes,
and all interest and other Obligations in respect thereof, shall have been paid
in full, or until the Notes shall have been converted in full, the Company will
not:

 

SECTION 7.1                                          Indebtedness.  Incur,
issue, create, assume or permit to exist, directly or indirectly, any
Indebtedness, other than Senior Indebtedness, that is not expressly subordinated
to the Notes.

 

The term “Senior Indebtedness” shall mean:

 

(a)                                 All obligations of the Company, whether
outstanding on the date hereof or thereafter incurred, in respect of borrowed
money from a national or regional bank or other financial institution, whether
pursuant to a line of credit, warehouse facility, repurchase facility or
otherwise;

 

(b)                                 All other Indebtedness of the Company
outstanding on the Closing Date and (x) described in the SEC Reports,
(y) reflected in the financial statements included in the SEC Reports or in the
Current Period Unaudited Financials, or (z) listed on Schedule 7.1(b) hereto;

 

27

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness of the Company under Hedging
Obligations with respect to interest rates, foreign currency exchange rates or
commodity prices, in each case not entered into for speculative purposes;

 

(d)                                 Indebtedness of the Company in respect of
Purchase Money Obligations and Capital Lease Obligations (including, without
limitation, Purchase Money Obligations and Capital Lease Obligations in
existence on the Closing Date or set forth in Schedule 7.1(b) hereto);

 

(e)                                  Indebtedness of the Company in respect of
bid, performance or surety bonds, workers’ compensation claims, self-insurance
obligations and bankers acceptances issued for the account of the Company in the
ordinary course of business;

 

(f)                                   Contingent Obligations of the Company in
respect of Indebtedness otherwise permitted under this Section 7.1;

 

(g)                                  Indebtedness of the Company arising in
connection with endorsement of instruments for deposit in the ordinary course of
business;

 

(h)                                 any other Indebtedness of the Company which
the Company and the Required Holders may from time to time expressly and
specifically agree in writing shall constitute Senior Indebtedness; and

 

(i)                                     all deferrals, renewals, extensions,
refundings, replacements, refinancings and restructuring of and amendments,
modification and supplements to (provided that, with respect to any Senior
Indebtedness described in clauses (b) and (h) above, in each of the foregoing
cases the Indebtedness so incurred shall be on terms substantially similar to
the terms applicable to the Senior Indebtedness to which it relates), or
guarantees of, any Senior Indebtedness described above.

 

Nothing in this Section 7.1 shall in any way limit the ability of the Company to
incur Indebtedness subordinate to the Notes, including, but not limited to,
junior debt financing, provided that the agreements, documents and instruments
evidencing such obligations expressly acknowledge such subordination.

 

SECTION 7.2                                          Liens.  Create, incur,
assume or permit to exist, directly or indirectly, any Lien on any property now
owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except Liens securing Senior Indebtedness described in
Section 7.1(a) and the following (collectively, the “Permitted Liens”):

 

(a)                                 inchoate Liens for taxes, assessments or
governmental charges or levies not yet due and payable or delinquent and Liens
for taxes, assessments or governmental charges or levies, which are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, which proceedings (or orders
entered in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the property subject to any such Lien;

 

(b)                                 Liens in respect of property of the Company
imposed by Requirements of Law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s
and mechanics’ Liens and other similar Liens arising in the ordinary course of
business, and (i) which do not in the aggregate materially detract from the
value of the property of the Company and do not materially impair the use
thereof in the operation of the business of the Company, and (ii) which, if they
secure obligations that

 

28

--------------------------------------------------------------------------------


 

are then due and unpaid, are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings (or orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien;

 

(c)                                  any Lien in existence on the Closing Date
and set forth on Schedule 7.2(c) hereto and any Lien granted as a replacement or
substitute therefor; provided that any such replacement or substitute Lien does
not secure an aggregate amount of Indebtedness, if any, greater than that
secured on the Closing Date and (ii) does not encumber any property other than
the property subject thereto on the Closing Date;

 

(d)                                 easements, rights-of-way, restrictions
(including zoning restrictions), covenants, licenses, encroachments, protrusions
and other similar charges or encumbrances, and minor title deficiencies on or
with respect to any Real Property, in each case whether now or hereafter in
existence, not (i) securing Indebtedness, (ii) individually or in the aggregate
materially impairing the value or marketability of such Real Property or
(iii) individually or in the aggregate materially interfering with the ordinary
conduct of the business of the Company at such Real Property;

 

(e)                                  Liens arising out of judgments, attachments
or awards not resulting in a Default and in respect of which the Company shall
in good faith be prosecuting an appeal or proceedings for review in respect of
which there shall be secured a subsisting stay of execution pending such appeal
or proceedings;

 

(f)                                   Liens (other than any Lien imposed by
ERISA) (x) imposed by Requirements of Law or deposits made in connection
therewith in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security
legislation, (y) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (z) arising by virtue of deposits made in the ordinary course of business to
secure liability for premiums to insurance carriers; provided that (i) with
respect to clauses (x), (y) and (z) of this paragraph (f), such Liens are for
amounts not yet due and payable or delinquent or, to the extent such amounts are
so due and payable, such amounts are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings or orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, (ii) to the extent such Liens are not imposed
by Requirements of Law, such Liens shall in no event encumber any property other
than cash and Cash Equivalents, and (iii) the aggregate amount of deposits at
any time pursuant to clause (y) and clause (z) of this paragraph (f) shall not
exceed $100,000 in the aggregate;

 

(g)                                  Leases as lessor of the properties of the
Company, in each case entered into in the ordinary course of its business so
long as such Leases do not, individually or in the aggregate, (i) interfere in
any material respect with the ordinary conduct of the business of the Company,
or (ii) materially impair the use (for its intended purposes) or the value of
the property subject thereto;

 

(h)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by the Company in the ordinary course of business in accordance with the
past practices of the Company;

 

(i)                                     Liens securing Purchase Money
Obligations or Capital Lease Obligations; provided that any such Liens attach
only to the property being financed pursuant to such Indebtedness and do not
encumber any other property of the Company;

 

29

--------------------------------------------------------------------------------


 

(j)            bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

 

(k)           Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with the Company to the extent
not prohibited by the terms of this Agreement (and not created in anticipation
or contemplation thereof); provided that such Liens do not extend to property
not subject to such Liens at the time of acquisition (other than improvements
thereon) and are no more favorable to the lienholders than such existing Liens;

 

(l)            licenses of Intellectual Property granted by the Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Company;

 

(m)          the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods; and

 

(n)           Liens otherwise incurred in the ordinary course of business of the
Company consistent with past practice.

 

SECTION 7.3                      Prepayments of Other Indebtedness;
Modifications of Documents Governing Material Indebtedness.  Directly or
indirectly:

 

(a)           make (or give any notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness (other than the Indebtedness represented by
the Obligations); or

 

(b)           amend or modify, or permit the amendment or modification of, any
provision of any document governing any Material Indebtedness in any manner that
is adverse in any material respect to the interests of the Noteholders.

 

SECTION 7.4                      Business.  Engage (directly or indirectly) in
any business other than those businesses in which the Company is engaged on the
Closing Date (or, in the good faith judgment of the Board of Directors of the
Company, which are substantially related thereto or are reasonable extensions
thereof).

 

SECTION 7.5                      Fiscal Year.  Change its fiscal year-end to a
date other than December 31.

 

SECTION 7.6                      Stay, Extension and Usury Laws.  Plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law or other law wherever enacted, now or at any time
hereafter in force, that may affect the covenants or the performance of its
obligations under the Notes or this Agreement, and the Company hereby expressly
waives all benefit or advantage of any such law, and covenants that it shall
not, by resort to any such law, hinder, delay or impede the execution of any
power herein granted to the Noteholders, but shall suffer and permit the
execution of every such power as though no such law has been enacted.

 

30

--------------------------------------------------------------------------------


 

SECTION 7.7                      No Integration.  Make any offer or sale of
securities of any class of the Company if, as a result of the doctrine of
“integration” referred to in Rule 502 under the Securities Act, such offer or
sale would render invalid (for the purpose of the sale of the Notes to the
Purchasers) any applicable exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or otherwise.

 

ARTICLE 8

 

EVENTS OF DEFAULT

 

SECTION 8.1                      Events of Default.  Upon the occurrence and
during the continuance of the following events (“Events of Default”):

 

(a)           default shall be made in the payment of any principal on any Note
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for repurchase thereof or by acceleration thereof or
otherwise;

 

(b)           default shall be made in the payment of any interest on any Note
or any fee or any other amount (other than an amount referred to in paragraph
(a) above) due under any Financing Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of two
(2) Business Days;

 

(c)           any representation or warranty made or deemed made in or in
connection with any Financing Document, shall prove to have been false or
misleading in any material respect when so made or deemed made;

 

(d)           default shall be made in the due observance or performance by the
Company of the covenant contained in Section 6.2;

 

(e)           default shall be made in the due observance or performance by the
Company of any covenant, condition or agreement contained in this Agreement or
any other Financing Document (other than those specified in paragraphs (a),
(b) or (d) immediately above) and such default shall continue unremedied or
shall not be waived for a period of thirty (30) days after written notice
thereof from any Noteholder to the Company;

 

(f)            there shall have occurred an event of default under the
applicable documents, agreements or instruments that results in the acceleration
of payment or redemption, as the case may be, of any Indebtedness, trust
preferred stock or other preferred stock of or issued by the Company, if the
effect thereof is to cause, or to permit the holder or holders of such
Indebtedness or preferred stock or a trustee or other representative on its or
their behalf (with or without the giving of notice, the lapse of time or both)
to cause, such Indebtedness or preferred stock to become due prior to its stated
maturity or become subject to a mandatory purchase offer by the Company;
provided that it shall not constitute an Event of Default pursuant to this
paragraph (f) unless the aggregate amount of all such defaulted obligations
referred to herein exceeds $3,000,000 at any one time;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or of a substantial part of the property of the
Company, under Title 11 of the U.S. Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or for
a substantial part of the property of the Company; or (iii) the winding-up or
liquidation of the Company; and such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

31

--------------------------------------------------------------------------------


 

(h)           the Company shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or for a
substantial part of the property of the Company; (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate;

 

(i)            one or more judgments, orders or decrees for the payment of money
in an aggregate amount in excess of $3,000,000 shall be rendered against the
Company and the same shall remain undischarged, unvacated or unbonded for a
period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of the Company to enforce any such judgment;

 

then, and in every such event (other than an event described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event, the
Required Holders may, by written notice to the Company, declare the Notes then
outstanding to be immediately due and payable, and thereupon the principal of
the Notes so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued fees, and all other Obligations of the Company
accrued hereunder and under any other Financing Document, shall become forthwith
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Company, anything
contained herein or in any other Financing Document to the contrary
notwithstanding; and, in any event described in paragraph (g) or (h) above, the
principal of the Notes then outstanding, together with accrued interest thereon
and any and all fees and all other Obligations of the Company accrued
thereunder, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Company, anything contained herein or in any other
Financing Document to the contrary notwithstanding.  Notwithstanding the
foregoing, the right of any Noteholder to receive payment of principal of or
interest on any Note held by such Noteholder on or after the respective due
dates expressed in such Note, or to bring suit for the enforcement of any such
repayment on or after such respective dates, is absolute and unconditional and
shall not be impaired or affected without the consent of such Noteholder.

 

At any time after such a declaration of acceleration has been made and before a
judgment or decree for payment of the money due has been obtained, the Required
Holders, by written notice to the Company, may rescind and annul such
declaration and its consequences if:

 

(a)           the Company has paid a sum sufficient to pay: (i) all overdue
interest on all Notes; (ii) the principal of any Notes which have become due
otherwise than by such declaration of acceleration and any interest thereon at
the rate borne by the Notes; and (iii) to the extent that payment of such
interest is lawful, interest upon overdue interest at the rate provided therefor
in the Notes; and

 

(b)           all Events of Default, other than the non-payment of the principal
amount of Notes and interest thereon which have become due solely by such
declaration of acceleration, have been cured or waived as provided in
Section 8.2.

 

32

--------------------------------------------------------------------------------


 

SECTION 8.2                      Waiver of Past Defaults.  The Required Holders
may on behalf of the Holders of all the Notes waive any past default hereunder
and its consequences.  Upon any such waiver, such default shall cease to exist,
and any Event of Default arising therefrom shall be deemed to have been cured,
for every purpose of this Agreement; provided, however, that no such waiver
shall extend to any subsequent or other default or impair any right consequent
thereon.

 

ARTICLE 9

 

THE NOTES

 

SECTION 9.1                      Form and Execution.  The Notes shall be in the
form of Exhibit A hereto.  The Notes shall be executed on behalf of the Company
by its President or one of its Vice Presidents and attested by its Secretary or
one of its Assistant Secretaries.  The signature of any of these officers on the
Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the proper officers of the Company shall bind the Company, notwithstanding
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such Notes or did not hold such offices at
the date of such Notes.

 

SECTION 9.2                      Terms of the Notes.  The terms of the Notes
shall be as set forth in Exhibit A hereto.  Without limiting the foregoing:

 

(a)           Stated Maturity Date.  The Stated Maturity Date of the principal
of the Notes shall be as provided in Exhibit A hereto.

 

(b)           Interest.  The Notes will bear interest on their principal amount
and overdue interest as provided in Exhibit A hereto.

 

(c)           Conversion Rights.  The holders of the Notes shall have the right
to convert the outstanding principal balance of the Notes into Equity Interests
on the terms and subject to the conditions set forth in Exhibit A hereto.

 

SECTION 9.3                      Denominations.  The Notes shall be issuable
only in registered form without coupons and only in denominations of U.S. $1,000
and any integral multiple thereof.

 

SECTION 9.4                      Form of Legend for the Notes.  Every Note
issued and delivered hereunder shall bear a legend in substantially the
following form:

 

THE SECURITY REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED
OF EXCEPT WHILE A REGISTRATION STATEMENT IS IN EFFECT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS.  THE HOLDER OF THIS SECURITY IS SUBJECT TO THE TERMS OF
THE NOTE PURCHASE AGREEMENT, DATED AS OF APRIL 29, 2013 (THE “PURCHASE
AGREEMENT”), AMONG IMPAC MORTGAGE HOLDINGS, INC. (THE “COMPANY”) AND THE
PURCHASERS

 

33

--------------------------------------------------------------------------------


 

NAMED THEREIN.  A COPY OF SUCH PURCHASE AGREEMENT IS AVAILABLE AT THE OFFICES OF
THE COMPANY.

 

SECTION 9.5                      Payments and Computations.  All payments of
interest on the Notes shall be paid to the persons in whose names such Notes are
registered on the Security Register at the close of business on the date fifteen
calendar days prior to the related Interest Payment Date (the “Regular Record
Date”) and all payments of principal on the Notes shall be paid to the persons
in whose names such Notes are registered at Maturity.  Notwithstanding the
foregoing, if a Note is issued after a Regular Record Date and prior to the
first Interest Payment Date, the record date for such first Interest Payment
Date shall be the original issue date thereof.  Payments of principal and
interest on any Note shall be made in accordance with this Agreement and subject
to applicable law and regulations, by wire transfer in immediately available
funds to such account as any Noteholder shall designate by written instructions
received by the Company no less than 5 days prior to any applicable Interest
Payment Date or other applicable payment date, which wire instruction shall
continue in effect until such time as the Noteholder otherwise notifies the
Company or such Noteholder no longer is the registered owner of such Note or
Notes.

 

SECTION 9.6                      Registration; Registration of Transfer and
Exchange.

 

(a)           Security Register.  The Company shall maintain a register (the
“Security Register”) for the registration or transfer of the Notes.  The name
and address of the Noteholder of each Note, records of any transfers of the
Notes and the name and address of any transferee of a Note shall be entered in
the Security Register and the Company shall, promptly upon receipt thereof,
update the Security Register to reflect all information received from a
Noteholder.  There shall be no more than one Noteholder for each Note, including
all beneficial interests therein.

 

(b)           Registration of Transfer.  Upon surrender for registration of
transfer of any Note at the office or agency of the Company, the Company shall
execute and deliver, in the name of the designated transferee or transferees,
one or more new Notes, of any authorized denominations and like aggregate
principal amount.

 

(c)           Exchange.  At the option of the Noteholder, Notes may be exchanged
for other Notes, of any authorized denominations and of like aggregate principal
amount, upon surrender of the Notes to be exchanged at such office or agency. 
Whenever any Notes are so surrendered for exchange, the Company shall execute
and deliver the Notes which the Noteholder making the exchange is entitled to
receive.

 

(d)           Effect of Registration of Transfer or Exchange.  All Notes issued
upon any registration of transfer or exchange of Notes shall be the valid
obligations of the Company, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Notes surrendered upon such registration
of transfer or exchange.

 

(e)           Requirements; Charges.  Every Note presented or surrendered for
registration of transfer or for exchange shall (if so required by the Company)
be duly endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Company duly executed, by the Noteholder thereof or his
attorney duly authorized in writing.  No service charge shall be made for any
registration of transfer or exchange of Notes.

 

SECTION 9.7                      Transfer Restrictions.

 

(a)           No Note may be sold, transferred or otherwise disposed of (any
such sale, transfer or other disposition is herein referred to as a “sale”),
except in compliance with this Section 9.7.

 

34

--------------------------------------------------------------------------------


 

(b)           A Noteholder may sell Notes to a transferee that is an Accredited
Investor; provided, however, that each of the following conditions is satisfied:

 

(i)            such transferee represents that it is acquiring the Note or Notes
for its own account and that it is not acquiring such Note or Notes with a view
to, or for offer or sale in connection with, any distribution thereof (within
the meaning of the Securities Act) that would be in violation of the securities
laws of the United States or any state thereof, but subject, nevertheless, to
the disposition of its property being at all times within its control; and

 

(ii)           such transferee agrees to be bound by the provisions of this
Section 9.7 with respect to any resale of the Notes.

 

(c)           In the event of a proposed sale that does not qualify under
Section 9.7(b) above, a Noteholder may sell its Notes only if:

 

(i)            such Noteholder gives written notice to the Company of its
intention to effect such sale, which notice (A) shall describe the manner and
circumstances of the proposed transaction in reasonable detail and (B) shall
designate the counsel for such Noteholder, which counsel shall be reasonably
satisfactory to the Company;

 

(ii)           such counsel for the Noteholder shall render an opinion to the
effect that such proposed sale may be effected without registration under the
Securities Act; and

 

(iii)          such transferee complies with Sections 9.7(b)(i) and 9.7(b)(ii).

 

SECTION 9.8                      Mutilated, Destroyed, Lost and Stolen Notes. 
If any mutilated Note is surrendered to the Company, the Company shall execute
and deliver in exchange therefor a new Note of the same principal amount and
bearing a number not contemporaneously outstanding.

 

If there shall be delivered to the Company (a) evidence to its satisfaction of
the destruction, loss or theft of any Note and (b) such security or indemnity as
may be required by it to save each of it and any agent harmless, then, in the
absence of notice that such Note has been acquired by a bona fide purchaser, the
Company shall execute and deliver, in lieu of any such destroyed, lost or stolen
Note, a new Note of a like principal amount and bearing a number not
contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Note, pay such Note.

 

Upon the issuance of any new Note pursuant to this Section 9.8, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses connected
therewith.

 

Every new Note issued pursuant to this Section 9.8 in lieu of any destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Company, whether or not the destroyed, lost or stolen Note
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Agreement equally and proportionately with any and all other
Notes duly issued hereunder.

 

The provisions of this Section 9.8 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

 

35

--------------------------------------------------------------------------------


 

SECTION 9.9                      Persons Deemed Owners.  Prior to due
presentment of a Note for registration of transfer, the Company and any agent of
the Company may treat the person in whose name such Note is registered as the
owner of such Note for the purpose of receiving payment of principal of and
interest on such Note and for all other purposes whatsoever, whether or not such
Note be overdue and neither the Company nor any agent of the Company shall be
affected by notice to the contrary.

 

SECTION 9.10                    Cancellation.  All Notes surrendered for
payment, redemption, registration of transfer or exchange shall, if surrendered
to any person other than the Company, be delivered to the Company and shall be
promptly canceled by it.  The Company shall cancel any Notes previously issued
and delivered hereunder which the Company may have reacquired.

 

SECTION 9.11                    Home Office Payment.  So long as any Purchaser
shall be the holder of any Note, and notwithstanding anything contained in this
Agreement or such Note to the contrary, the Company will pay all sums becoming
due on such Note for principal and interest by such method and at such address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment in full of
any Note, such Purchaser shall surrender such Note for cancellation reasonably
promptly after any such request, to the Company at its principal executive
office.  Prior to any sale or other disposition of any Note held by such
Purchaser, such Purchaser will surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 9.6.  The Company will afford the
benefits of this Section 9.11 to any person that is the direct or indirect
transferee of any Note purchased by such Purchaser under this Agreement and that
has made the same agreement relating to such Note as such Purchaser made in this
Section 9.11.

 

ARTICLE 10

 

OTHER AGREEMENTS

 

SECTION 10.1                    Exclusivity.  The Company agrees that it will
not, at any time prior to the earlier of the Closing Date or May 15, 2013 (such
earlier date, the “Exclusivity Date”), without the prior written consent of each
of the Purchasers in each instance, take any action to solicit, initiate,
encourage or assist the submission of any proposal, negotiation or offer from
any person other than the Purchasers relating to the sale or issuance by the
Company of any debt on terms substantially similar to the terms embodied in the
Notes, or to the acquisition, sale, lease, license or other disposition of the
Company or any material portion of the outstanding Common Stock or assets of the
Company (collectively, “Competing Transactions”), and shall notify each of the
Purchasers promptly of any inquiries of third parties received prior to the
Exclusivity Date by the Company with respect to a Competing Transaction.  In the
event that the Company breaches the foregoing obligation and negotiates a
Competing Transaction on or prior to the Exclusivity Date without providing the
Purchasers an opportunity to participate pro rata therein, then the Company
shall upon the closing of such Competing Transaction pay to each Purchaser its
proportionate share of $500,000 as liquidated damages, which the Company hereby
acknowledges is a reasonable amount of liquidated damages in light of the
totality of the circumstances.

 

SECTION 10.2                    Board of Directors of the Company.  Each
Purchaser hereby covenants and agrees, during the period commencing on the
Closing Date and ending on the third anniversary thereof, to vote all Conversion
Shares, if any, then owned by it for each of the Company’s nominees for election
to the Company’s Board of Directors, and further covenants and agrees not to
nominate any other candidate for election to the Company’s Board of Directors at
any time within such three (3) year period, provided that these covenants and
agreements shall not be binding on such Purchaser at any time that an Event of
Default has occurred and is continuing under the Note(s) held by such Purchaser.

 

36

--------------------------------------------------------------------------------


 

SECTION 10.3                    Section 13 Filings by Purchasers.  Each
Purchaser hereby covenants and agrees that, during the period that it is a
Noteholder and/or the beneficial owner of Conversion Shares, it will accurately
report all shares of the Common Stock beneficially owned by it (as determined in
accordance with Rule 13d-3 promulgated under the Exchange Act) on the
Commission’s Form 13D or Form 13G, as applicable, pursuant to the requirements
of Rule 13d-1 promulgated under the Exchange Act, and on such amendments thereto
as are required pursuant to Rule 13d-2 promulgated under the Exchange Act.

 

SECTION 10.4                    Covering Open Positions with Registered
Conversion Shares.  Each Purchaser hereby covenants and agrees that neither it
nor any of its Affiliates that it Controls will have an open position (e.g.,
short sale) in the Common Stock prior to any Registration Statement covering
Conversion Shares held by such Purchaser being declared effective by the
Commission, with the intent of covering such open position with Common Stock
being registered pursuant to such Registration Statement.  Each Purchaser hereby
acknowledges and understands that the Commission has taken the position that
such an open position might constitute a violation of Section 5 of the
Securities Act.

 

SECTION 10.5                    Compliance with Securities Laws.  Each Purchaser
hereby covenants and agrees that it will at all times be in compliance with any
and all applicable federal and state securities and other laws, statutes and
regulations regarding its ownership, and/or any sale, transfer or hypothecation
by it, of the Notes and the Conversion Shares, including, but not limited to,
those applicable rules and regulations promulgated by the Commission, FINRA and
any exchange on which the Common Stock is listed.

 

SECTION 10.6                    Subordination Agreements.  The Noteholders agree
to execute any subordination agreement(s) the Company and the holders of such
Senior Indebtedness may reasonably request to subordinate all of the Notes to
any Senior Indebtedness described in Section 7.1(a) incurred by the Company
after the Closing Date.

 

SECTION 10.7                    Information Contained in Current Period
Unaudited Financials.  Each Purchaser hereby acknowledges that the financial
information relating to the Company’s fiscal quarter ended March 31, 2013
contained in the Current Period Unaudited Financials constitutes “material
nonpublic information,” as that term is used in Rule 100(a) of Regulation FD
promulgated by the Commission under the Exchange Act, of the Company, and
further acknowledges that such information was provided by the Company to such
Purchaser (x) solely as required by the terms of Section 3.4(a) of this
Agreement, and (y) subject to such Purchaser’s express agreement to maintain
that information in confidence, as contemplated by Rule 100(b)(2)(ii) of
Regulation FD.  Each Purchaser accordingly agrees and covenants with the Company
that it will abstain from any trading in the securities of the Company until
such time as twenty-four (24) hours have elapsed from the time that the Company
files with the Commission a Form 10-Q for its fiscal quarter ended March 31,
2013.

 

ARTICLE 11

 

MISCELLANEOUS

 

SECTION 11.1                    Notices.  Except in the case of notices and
other communications expressly permitted to be given by telephone all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or email as follows:

 

37

--------------------------------------------------------------------------------


 

(i)            If to the Company at:

Impac Mortgage Holdings, Inc.

19500 Jamboree Road

Irvine, California 92612

Attention:

Telecopier No.:

Email:

 

with a copy to (which shall not constitute notice):

 

K&L Gates, LLP

1 Park Plaza, Twelfth Floor

Irvine, California 92614

Attention:

Telecopier No.:

Email:

 

or at such other address as the Company shall have specified to the Noteholders
in writing.

 

(ii)           If to a Purchaser:

 

To such Purchaser at the address specified for such communications in Schedule A
hereto (or at such other address as such Purchaser shall have specified to the
Company in writing), with a copy to (which shall not constitute notice):

 

or at such other address as such Purchaser shall have specified to the Company
in writing.

 

(iii)          If to any other Noteholder:

 

To such Noteholder at the address of such Noteholder appearing in the Security
Register or such other address as such other Noteholder shall have specified to
the Company or the Company in writing.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient), and notices sent by email shall be deemed to have been given when
the recipient thereof shall have confirmed receipt thereof.

 

SECTION 11.2                    Waivers; Amendment.

 

(a)           No failure or delay by any Noteholder in exercising any right or
power hereunder or under any other Financing Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of each Noteholder hereunder and under
the other Financing Documents are cumulative and are not exclusive of any rights
or remedies that they would otherwise have.  No waiver of any provision of any
Financing Document or consent to any departure by the Company therefrom shall in
any event be effective unless the same shall be permitted by Section 11.2(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.

 

38

--------------------------------------------------------------------------------


 

(b)           This Agreement and the Notes may be amended, and the observance of
any term hereof and thereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Company and the
Required Holders; provided, however, that no such amendment or waiver may,
without the prior written consent of each Noteholder affected thereby (or each
Purchaser if prior to the Closing Date) (i) subject any Noteholder to any
additional obligation, (ii) reduce the principal of or change the rate of
interest on any Note, (iii) postpone the date fixed for any payment of principal
of or interest on any Note, (iv) change the percentage of the aggregate
principal amount of the Notes the Noteholders of which shall be required to
consent or take any other action under this Section 11.2(b) or any other
provision of this Agreement or any Note, (v) impair the right of any Noteholder
to receive payment of principal and interest on such Noteholder’s Notes on or
after the due dates therefor or to institute suit for the enforcement of any
payment on or with respect to such Noteholder’s Notes, (vi) adversely affect the
ranking of the Notes, or (vii) change the currency in which amounts due under
the Notes are payable.  No amendment or waiver of this Agreement will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or thereby impair any right consequent thereon.  As
used herein, the term this “Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

 

SECTION 11.3                    Expenses; Indemnity.

 

(a)           Expenses.  The Company agrees to pay, promptly upon demand:

 

(i)            all reasonable out-of-pocket costs and expenses incurred by the
Purchasers, including the reasonable fees, charges and disbursements of Advisors
for the Purchasers in connection with the preparation, execution and delivery of
the Financing Documents and relating to any actual or proposed amendment,
supplement or waiver of any of the Financing Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated), and an
underwriting fee relating to the Transactions payable to Plus Four Private
Equities, LP only upon and at the Closing in the amount of $50,000; provided
that (x) if the sale and purchase of the Notes is consummated, the Company shall
not be liable for such costs and expenses incurred prior to the Closing Date in
connection with the preparation, execution and delivery of the Financing
Documents to the extent such pre-Closing Date costs and expenses (excluding for
this purpose the underwriting fee) exceed in the aggregate $150,000; and (y) if
this Agreement is terminated by either the Company or the Purchasers pursuant to
the provisions of Section 5.2 hereof, the Company’s maximum liability for such
costs and expenses shall not exceed $50,000, with the full amount of such costs
and expenses due and payable immediately upon such termination; and

 

(ii)           all documentary and similar taxes and charges in respect of the
Financing Documents.

 

For purposes of this Agreement, “Advisors” shall mean legal counsel (including
local counsel), auditors, accountants, consultants, appraisers or other
advisors.

 

(b)           Issuer Indemnification.  The Company agrees to indemnify the
Purchasers and the Noteholders, each of their Affiliates, and each of their
respective partners, controlling persons, directors, officers, trustees,
employees, Advisors and agents (each such person being called a “Purchaser
Indemnitee”) against, and to hold each Purchaser Indemnitee harmless from, any
and all losses, claims, damages (other than special, indirect, consequential or
punitive damages), liabilities, penalties, judgments, suits and related
reasonable out-of-pocket expenses, including reasonable counsel fees, charges
and disbursements, incurred by or asserted against any Purchaser Indemnitee
arising out of, in any way

 

39

--------------------------------------------------------------------------------


 

connected with, or as a result of (i) the execution, delivery or performance by
the Company of the Financing Documents, (ii) any actual or proposed use of the
proceeds of the Notes, (iii) any actual or alleged presence or Release or
threatened Release of Hazardous Materials, on, at, under or from any property
owned, leased or operated by the Company or any of its Subsidiaries at any time,
or any Environmental Claim related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory; provided that such indemnity shall not, as to any Purchaser
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, penalties, judgments, suits or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted (x) from a material breach by such Purchaser Indemnitee of its
obligations under the Financing Documents, or (y) primarily from the gross
negligence or willful misconduct of such Purchaser Indemnitee or its agents or
representatives. No Purchaser Indemnitee referred to in this paragraph (b) shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

 

(c)           Purchaser Indemnification.  Each Purchaser agrees severally, and
not jointly with any other Purchasers, to indemnify the Company and each of its
Affiliates, and each of their respective partners, controlling persons,
directors, officers, trustees, employees, Advisors and agents (each such person
being called an “Issuer Indemnitee”) against, and to hold each Issuer Indemnitee
harmless from, any and all losses, claims, damages (other than special,
indirect, consequential or punitive damages), liabilities, penalties, judgments,
suits and related reasonable out-of-pocket expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Issuer Indemnitee arising out of, in any way connected with, or as a result of
(i) any material breach of the representations, warranties, covenants or
agreements of such Purchaser set forth herein, or (ii) any actual or prospective
claim, litigation, investigation or proceeding relating to any such breach,
whether based on contract, tort or any other theory; provided that such
indemnity shall not, as to any Issuer Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, penalties, judgments, suits or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted (x) from a breach by the Company or
such Issuer Indemnitee of its obligations under the Financing Documents, or
(y) primarily from the gross negligence or willful misconduct of the Company or
such Issuer Indemnitee or its agents or representatives.  No Issuer Indemnitee
referred to in this paragraph (c) shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Financing
Documents or the transactions contemplated hereby or thereby.

 

SECTION 11.4                    Successors and Assigns; Third Party
Beneficiaries.  The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
(including, without limitation, each subsequent holder of Notes) permitted
hereby, provided that the Company may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Required Noteholders (and any attempted such assignment or transfer by the
Company without such consent shall be null and void).  Nothing in this
Agreement, express or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the other
Purchaser Indemnitees and Issuer Indemnitees and (as to Section 11.3(a)(i) only)
Plus Four Private Equities, LP) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

SECTION 11.5                    Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Company in the Financing
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Financing Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery

 

40

--------------------------------------------------------------------------------


 

of the Financing Documents and the issuance of the Notes, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Purchasers or the Noteholders may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any purchase of the
Notes is made hereunder, and shall continue in full force and effect as long as
the Notes or any fee or any other amount payable under this Agreement or any
other Financing Document is outstanding and unpaid.  The provisions of
Section 11.3 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment or
conversion of the Notes, the payment of the Obligations or the termination of
this Agreement or any provision hereof.

 

SECTION 11.6                    Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Financing Documents constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof, including, without limitation, that certain
Summary of Terms, dated April 1, 2013, entered into by the Company and Plus Four
Private Equities, LP.  This Agreement shall become effective when it shall have
been executed by the Company and each of the Purchasers and when the Company and
each of the Purchasers shall have received executed counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and, to the extent provided herein, their respective successors and
assigns permitted hereunder.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 11.7                    Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 11.8.                   Governing Law; Jurisdiction; Consent to Service
of Process.

 

(a)           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of California, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.

 

(b)           Submission to Jurisdiction.  The Company hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of California sitting in Orange County
and of the United States District Court of the Central District of California,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Financing Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such California State or, to the
extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Financing Document shall affect any right that the Purchasers or any Noteholder
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Financing Document against the Company or its properties in the
courts of any jurisdiction.

 

41

--------------------------------------------------------------------------------


 

(c)           Waiver of Venue.  The Company hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Financing Document in any court referred to in Section 11.8(b).  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)           Service of Process.  Each party to this Agreement irrevocably
consents to service of process in any action or proceeding arising out of or
relating to any Financing Document, in the manner provided for notices (other
than telecopy and email) in Section 11.1.  Nothing in this Agreement or any
other Financing Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by applicable law.

 

SECTION 11.9                    Waiver of Jury Trial.  The Company hereby
waives, to the fullest extent permitted by applicable Requirements of Law, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to this Agreement, any other Financing
Document or the transactions contemplated hereby (whether based on contract,
tort or any other theory).  Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.

 

SECTION 11.10                 Headings.  Article and Section headings used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

SECTION 11.11                 Confidentiality.  Each Purchaser and Noteholder
agrees to maintain the confidentiality of, and to not use, the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees and agents, including accountants, legal counsel and other Advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential pursuant to the terms hereof), (b) to the extent
requested by any regulatory authority, (c) to the extent required by applicable
Requirements of Law or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or under any other Financing Document or any suit, action or
proceeding relating to this Agreement or any other Financing Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.11, to
(i) any transferee of, or any prospective transferee of, any Notes, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Company or any Note, or (iii) any rating agency for
the purpose of obtaining a credit rating applicable to the Notes or the Company,
(g) with the consent of the Company, (h) to the extent such Information (x) is
publicly available at the time of disclosure or becomes publicly available other
than as a result of a breach of this Section 11.11 or (y) becomes available to
such Purchaser or Noteholder on a nonconfidential basis from a source other than
the Company or any of its Subsidiaries; provided that such source is not known
by such disclosing party to be bound by confidentiality obligations to the
Company or (i) to a person that is an investor or prospective investor in such
Noteholder or an affiliated investment vehicle that agrees that its access to
information regarding the Company and its Subsidiaries and the Notes is solely
for purposes of evaluating an investment in such Noteholder or affiliated
investment vehicle.  For the purposes of this Section 11.11, “Information” shall
mean all information received from the Company or any of its Subsidiaries
relating to the Company or any of its Subsidiaries or their business, that is
clearly identified or reasonably identifiable at the time of delivery as
confidential, other than any such information that is available to the
Purchasers or any Noteholder on a nonconfidential basis prior to disclosure by
the Company or any of its Subsidiaries.  Any person required to maintain the
confidentiality of Information as provided in this Section 11.11 shall be

 

42

--------------------------------------------------------------------------------


 

considered to have complied with its obligation to do so if such person has
exercised the same degree of reasonable care to maintain the confidentiality of
such Information as such person would reasonably accord to its own confidential
information.  The Company agrees not to disclose the existence or terms of this
Agreement to any person other than the Company’s accountants and attorneys prior
to the Closing Date, without the prior written consent of each of the
Purchasers, except to the extent required by applicable securities laws,
rules and regulations.

 

SECTION 11.12                 Obligations Absolute.  To the fullest extent
permitted by applicable Requirements of Law, all obligations of the Company
hereunder shall be absolute and unconditional irrespective of:

 

(a)           any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of the Company or any
Subsidiary;

 

(b)           any lack of validity or enforceability of any Financing Document
or any other agreement or instrument relating thereto against the Company (other
than based upon a failure of consideration with respect thereto);

 

(c)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Financing Document or any other
agreement or instrument relating thereto, as permitted by the terms thereof;

 

(d)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

 

(e)           any exercise or non-exercise, or any waiver, of any right, remedy,
power or privilege under or in respect hereof or any Financing Document; or

 

(f)            any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Company, other than as provided in
any Financing Document.

 

SECTION 11.13                 Absence of Personal Liability.  Each of the
Purchasers and the Company hereby expressly acknowledge and agree that with
respect to each officers’ certificate and each other certificate required to be
delivered pursuant to or in connection with this Agreement or any other
Financing Document, the person signing such certificate shall be deemed in so
acting to be acting solely in a representative capacity on behalf of the
applicable certifying party, and no person signing such certificate shall have
any personal civil liability with respect thereto or as a consequence thereof,
except for actions by such person involving fraud or willful misconduct.

 

SECTION 11.14                 Acknowledgment.  The Company hereby expressly
(i) acknowledges the terms of this Agreement, (ii) ratifies and affirms its
obligations under the other Financing Documents and (iii) acknowledges its
continued liability under all such Financing Documents in accordance with the
respective terms thereof.

 

SECTION 11.15                 Registration Rights.  The holders of the
Conversion Shares shall have registration rights with respect to such shares of
Common Stock on the terms set forth in the Registration Rights Agreement, all of
the terms and conditions of which are hereby fully incorporated into this
Agreement by this reference.

 

43

--------------------------------------------------------------------------------


 

SECTION 11.16                 Interest Rate Limitation.  Notwithstanding
anything herein or in any Note to the contrary, if at any time the interest rate
applicable to any Note, together with all fees, charges and other amounts which
are treated as interest on such Note under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Noteholder holding such Note in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Note
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate.

 

SECTION 11.17                 Independent Nature of Purchasers’ Obligations and
Rights.  The obligations of each Purchaser under this Agreement and the other
Financing Documents are several and not joint with the obligations of any other
Purchaser, and no Purchaser shall be responsible in any way for the performance
of the obligations of any other Purchaser under any Financing Document.  Nothing
contained herein or in any other Financing Document, and no action taken by any
Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as, and the Company acknowledges that the Purchasers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group or entity with respect to such obligations or
the transactions contemplated by the Financing Documents or any matters, and the
Company acknowledges that the Purchasers are not acting in concert or as a
group, and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by the Financing Documents.  The
decision of each Purchaser to purchase a Note or Notes pursuant to the Financing
Documents has been made by such Purchaser independently of any other Purchaser. 
Each Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with such Purchaser making its investment hereunder and
that no other Purchaser will be acting as agent of such Purchaser in connection
with the holding or monitoring of such Purchaser’s investment in the Notes or
enforcing its rights under the Financing Documents.  The Company and each
Purchaser confirm that each Purchaser has independently participated with the
Company in the negotiation of the transactions contemplated hereby with the
advice of its own legal counsel and other Advisors.  Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Financing Document, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.  The use of a
single agreement to effectuate the purchase and sale of the Notes contemplated
hereby was solely in the control of the Company, not the action or decision of
any Purchaser, and was done solely for the convenience of the Company and not
because it was required or requested to do so by any Purchaser.  It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Financing Document is between the Company and a Purchaser, solely,
and not among the Company and the Purchasers collectively, and not between and
among the Purchasers.

 

[Signature Pages to Note Purchase Agreement Follow]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized officers as of the day and
year first above written.

 

 

 

COMPANY

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

By:

/s/ William S. Ashmore

 

Name:

William S. Ashmore

 

Title:

President

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

PURCHASERS

 

 

 

RHP TRUST, Dated May 31, 2011

 

 

 

 

By:

/s/ Richard H. Pickup

 

Name:

Richard H. Pickup

 

Its:

Trustee

 

 

 

 

 

 

 

VINTAGE TRUST II, Dated July 19, 2007

 

 

 

 

 

 

 

By:

/s/ Todd Martin Pickup

 

Name:

Todd Martin Pickup

 

Its:

Trustee

 

 

 

 

 

 

 

By:

/s/ Devon Renee Martin

 

Name:

Devon Renee Martin

 

Its:

Trustee

 

 

 

 

 

 

 

TD INVESTMENTS, LLC,

 

a Nevada limited liability company

 

 

 

 

 

 

 

By:

/s/ Kevin C. Martin

 

Name:

Kevin C. Martin

 

Its:

Manager

 

 

 

 

 

 

 

LENAWEE TRUST,

 

Dated December 30, 1992, as reformed and restated

 

 

 

 

 

 

 

By:

/s/ Gregory A. Busch

 

Name:

Gregory A. Busch

 

Its:

Trustee

 

 

 

 

 

 

 

By:

/s/ John C. Peiffer II

 

Name:

John C. Peiffer II

 

Its:

Trustee

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

STEPHAN BUSCH LIVING TRUST,

 

Dated February 13, 1989, as amended

 

 

 

 

 

By:

/s/ Stephan Lynn Busch

 

Name:

Stephan Lynn Busch

 

Its:

Trustee

 

 

 

 

 

 

 

TRINITAS TRUST,

 

Dated May 31, 2005

 

 

 

 

 

 

 

By:

/s/ Gregory A. Busch

 

Name:

Gregory A. Busch

 

Its:

Trustee

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

INFORMATION RELATING TO THE PURCHASERS OF THE NOTES

 

Purchaser

 

Principal Amount of Notes to be Purchased

 

 

 

 

 

RHP Trust, Dated May 31, 2011
2532 DuPont Drive
Irvine, California 92612
Attn: Richard H. Pickup, Trustee

 

$

5,700,000.00

 

 

 

 

 

Vintage Trust II, Dated July 19, 2007
2532 DuPont Drive
Irvine, California 92612
Attn: Todd M. Pickup, Trustee

 

$

9,775,000.00

 

 

 

 

 

TD Investments, LLC
1221 West Coast Highway
Newport Beach, California 92663
Attn: Kevin Martin, Manager

 

$

3,525,000.00

 

 

 

 

 

Gregory A. Busch and John C. Peiffer II,
or successor Trustee(s),
as Trustees of the Lenawee Trust, Dated December
30, 1992, as reformed and restated
17 Stone Pine Drive
Newport Coast, California 92657
Attn: Gregory A. Busch

 

$

550,000.00

 

 

 

 

 

Stephan Lynn Busch, or successor Trustee(s),
as Trustee of the Stephan Busch Living Trust, Dated
February 13, 1989, as amended
25992 Glen Canyon Drive
Laguna Hills, California 92653
Attn: Stephan L. Busch

 

$

300,000.00

 

 

 

 

 

Gregory A. Busch,
Trustee of the Trinitas Trust, Dated May 31, 2005
17 Stone Pine Drive
Newport Coast, California 92657
Attn: Gregory A. Busch

 

$

150,000.00

 

 

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CONVERTIBLE PROMISSORY NOTE

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

CORPUS OF SECTION 5.1(c) LEGAL OPINION

 

--------------------------------------------------------------------------------